DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are presented for examination.
Responsive to communication filed on 7/27/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Specifically, “VIRTUAL MACHINE MANAGEMENT METHOD” is generic and not descriptive of the claimed simulating a change in deployment of virtual machines.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (MPEP 2106.04 II. A. 1): Claim 1 recites:
a simulation processor calculating observed state information which is information related to states of the first physical server and the second physical server during a first time period, the observed state information calculated on the basis of information that is stored in a storage and related to operation of the first physical server and the second physical server; 
the simulation processor calculating selected deployment information related to a selected deployment which is a deployment selected as a new deployment of the virtual machines on the first physical server and the second physical server; and 
the simulation processor calculating comparative information on the basis of the observed state information and predicted state information, which is information related to states of the first physical server and the second physical server during a second time period, the predicted state information calculated on the basis of the information that is stored in the storage and related to operation of the first physical server and the second physical server, to compare a case in which the virtual machines are deployed in the selected deployment selected on the basis of the predicted state information with a case in which the virtual machines are deployed in a past deployment corresponding to a deployment of the virtual machines which is a base of the observed state information.

These limitations recite an abstract idea because the calculating observed state information; calculating selected deployment information, and calculating comparative information, under its broadest reasonable interpretation, are directed toward mathematical calculations (see MPEP 2106.04(a)(2)I.C.).  If a claim limitation, under its broadest reasonable interpretation, is directed toward a mathematical calculation, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 (MPEP 2106.04 II. A. 2): This judicial exception is not integrated into a practical application.  Although the claim calculates comparative information on the basis of the observed state information, none of the mathematical calculations are incorporated into a practical application.  For example, the claim is not limited to improving the functioning of a computing system based on the calculations performed.  Accordingly, the recited abstract idea is not integrated into a practical application.
Step 2B (MPEP 2106.05):  Similar to the analysis in Step 2A Prong 2, there are no additional limitations recited in the claim beyond the limitations that have been identified as mathematical calculations.  Accordingly, there is nothing in the claim that amounts to significantly more than an abstract idea.
Therefore, since claim 1 recites an abstract idea (Step 2A Prong 1), does not integrate the recited abstract idea into a practical application (Step 2A Prong 2), and does not recite additional elements that amount to significantly more than an abstract idea (Step 2B), the claim is directed toward a judicial exception (non-statutory subject matter).  
Regarding claim 2, it is directed toward the observed (calculated) state information and predicted state information including particular pieces of information; however, are a part of the mathematical calculation, since they define what information is included in the calculation.  Further, they do not integrate the abstract idea into a practical application or amount to significantly more than an abstract idea for the same reasons as above.
Regarding claim 3, it is directed toward calculating economic efficiency information; however, this is another mathematical calculation.  Further, this does not integrate the abstract idea into a practical application or amount to significantly more than an abstract idea for the same reasons as above.
Regarding claim 4, it is directed toward calculating economic efficiency information on the basis of idle state information; however, are a part of the mathematical calculation, since it defines what information is included in the calculation.  Further, it does not integrate the abstract idea into a practical application or amount to significantly more than an abstract idea for the same reasons as above.
Regarding claim 5, it is directed toward calculating initially predicted virtual load information; however, this is another mathematical calculation.  Further, this does not integrate the abstract idea into a practical application or amount to significantly more than an abstract idea for the same reasons as above.
Regarding claim 6, it is directed toward calculating machine deployment information; however, this is another mathematical calculation.  Further, this does not integrate the abstract idea into a practical application or amount to significantly more than an abstract idea for the same reasons as above.
Regarding claim 7, it is directed toward calculating candidate predicted state information; however, this is another mathematical calculation.  Claim 7 further recites displaying calculated data; however, this amounts to mere data gathering and outputting (See MPEP 2106.05(g)).  For example, presenting offers to customers was found to not integrate an abstract idea into a practical application or amount to significantly more than an abstract idea (OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Here, the claimed displaying calculated data corresponds to the presenting offers in OIP Technologies, which was found to be non-statutory. 
Claim(s) 8 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2015/0370583) and further in view of Elyashev et al. (US 2010/0332658).

Regarding claim 1, Shah et al. teaches: A virtual machine management method of simulating a change in deployment of virtual machines deployed on physical servers including a first physical server and a second physical server physically separated from the first physical server (¶ 25, “a highly extensible event driven placement simulator (PS) that can simulate an entire VDC and provide a wide range of infrastructure abstractions like hosts, datastores, clusters, etc.”), the virtual machine management method including a virtual machine deployment simulation method, wherein the virtual machine deployment simulation method comprises: 
a simulation processor calculating observed state information which is information related to states of the first physical server and the second physical server during a first time period (¶ 56, “the fabric simulation 142 interfaces with the inventory manager 136 in order to fetch stats about inventory objects such as clusters 122 and datastores 124”), the observed state information calculated on the basis of information that is stored in a storage and related to operation of the first physical server and the second physical server (¶ 58, “FIGS. 3a depicts one embodiment of the template file 144 of FIG. 2 with template data for use as input data with the simulation controller 132 of the placement simulator 110”); 
the simulation processor calculating selected deployment information related to a selected deployment which is a deployment selected as a new deployment of the virtual machines on the first physical server and the second physical server (¶ 65, “FIG. 4b illustrates the creation of two identical virtual machines with CPU and memory limits of 0.9 Ghz and 0.9 GB”); and 
the simulation processor calculating comparative information on the basis of the observed state information and predicted state information (¶ 66, “FIGS. 5a and 5b depict an embodiment of before and after states 180 and 182 of inventory objects in another simulated test scenario using cluster level affinity between virtual machines”), which is information related to states of the first physical server and the second physical server during a second time period (¶ 66, “FIG. 5b shows the creation of two identical VMs with cluster level affinity between them”), the predicted state information calculated on the basis of the information that is stored in the storage and related to operation of the first physical server and the second physical server (¶ 72, “As described above, at least some of the events invoke coordination with the placement engine 112 to simulate the deployment of the virtual infrastructure resources based on the events”), to compare a case in which the virtual machines are deployed in the selected deployment selected on the basis of the predicted state information with a case in which the virtual machines are deployed in a past deployment corresponding to a deployment of the virtual machines which is a base of the observed state information (¶ 74, “Use of the placement simulator 112 may enable key concepts and features such as cluster ranking using multi-dimensional resource comparison, constraints handling, tag-based placement, placement at scale, and so forth”).
Shah et al. does not teach, however, Elyashev et al. teaches: observing physical hosts for specific lengths of time (¶ 29, “For each host 109 that is currently active, the load monitor 210 monitors the CPU utilization (also referred to as "CPU usage") of the host 109, and the lengths of time during which the CPU utilization is above a high CPU utilization border (e.g., 80%) or under a low utilization border (e.g., 20%)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of observing physical hosts for specific lengths of time, as taught by Elyashev et al., in the same way to virtual machine management method, as taught by Shah et al.. Both inventions are in the field of predicting or forecasting a VM placement or deployment, and combining them would have predictably resulted in a system configured to “manage the load on the hosts”, as indicated by Elyashev et al. (¶ 3).

Regarding claim 2, Elyashev et al. teaches: the observed state information includes at least one of observed occupancy information which is information related to loads on the physical servers imposed by the virtual machines during the first time period (¶ 34, “In response to the request, the VM manager 120 selects a host from the cluster 103 according to a host selection rating that is given to each host 109 in the cluster 103 (block 330). The host selection rating is based on a combination of a host's current CPU load and an expected loaded incurred by the pending virtual machine”), observed violation information which is information related to whether a predetermined reference is violated when the virtual machines run on the physical servers during the first time period, observed idle state information which is information related to a time in which the physical servers do not operate because the virtual machines are not deployed on the physical servers during the first time period, and observed migration information which is information related to the number of times that the virtual machines are migrated during the first time period, and 
the predicted state information includes at least one of predicted occupancy information which is information related to loads on the physical servers predicted to be imposed by the virtual machines during the second time period, predicted violation information which is information related to whether the predetermined reference is violated when the virtual machines are assumed to run in an arbitrary deployment on the physical servers during the second time period (¶ 37, “After the virtual machine is assigned to the selected host, the VM manager 120 confirms that the selected host can run the virtual machine without violating a predetermined service level; e.g., CPU utilization percentage and memory usage percentage (block 360)”), predicted idle state information which is information related to a time in which the physical servers do not operate because the virtual machines are not deployed on the physical servers during the second time period, and predicted migration information which is information related to the number of times that the virtual machines are migrated during the second time period.

Regarding claim 5, Elyashev et al. teaches: the virtual machine deployment simulation method further comprises calculating initially predicted virtual load information, which is information related to an initially predicted virtual load associated with loads on the physical servers predicted to be imposed by the virtual machines during the second time period, using the information stored in the storage and related to operation of the first physical server and the second physical server according to a predetermined prediction method (¶ 34, “The host selection rating is based on a combination of a host's current CPU load and an expected loaded incurred by the pending virtual machine”).

Regarding claim 6, Shah et al. teaches: the virtual machine deployment simulation method further comprises calculating machine deployment information which is information related to a machine deployment corresponding to a deployment of the virtual machines on the first physical server and the second physical server calculated according to a predetermined machine deployment calculation method (¶ 7, “The method also includes performing a sequence of events from the input data. The method also includes coordinating with the placement engine to simulate deployment of virtual infrastructure resources based on the sequence of the events”), 
the predetermined machine deployment calculation method is a method of calculating a plurality of machine deployments (¶ 39, “Implementing the ability to run multiple test scenarios without recompiling modules for the placement engine 112 or the placement simulator 110”), which are deployments of the virtual machines when values of a plurality of objective functions are minimized, on the basis of the initially predicted virtual load information (¶ 40, “Providing a powerful and interactive user interface to visualize the state of the inventory objects and related statistics”), and 
the selected deployment is one of the machine deployments (¶ 46, “This allows the event manager 134 to simulate execution of an event that requires deployment, and the inventory manager 136 tracks the simulated deployment”).

Claim(s) 8 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. and Elyashev et al., as applied above, and further in view of Banerjee et al. (US 2015/0149620).

Regarding claim 3, Shah et al. and Elyashev et al. do not teach, however, Banerjee et al. teaches: the virtual machine deployment simulation method further comprises calculating economic efficiency information which is information related to economic benefit acquired when the virtual machines are deployed in the selected deployment in relation to a case in which the virtual machines are deployed in the past deployment (¶ 84, “the presentation module 316 may display the optimal times to perform an action, the optimal placement of a virtual machine 104 at a specific period of time, the optimal scheduling of a workload at a specific time, availability predictions, monetary costs associated with the action, and/or the like”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the virtual machine deployment simulation method further comprises calculating economic efficiency information which is information related to economic benefit acquired when the virtual machines are deployed in the selected deployment in relation to a case in which the virtual machines are deployed in the past deployment, as taught by Banerjee et al., in the same way to the virtual machine management method, as taught by Shah et al.. Both inventions are in the field of forecasting VM deployments, and combining them would have predictably resulted in “calculating the effect of an action on the devices within the network”, as indicated by Banerjee et al. (¶ 1).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., Elyashev et al., and Banerjee et al., as applied above, and further in view of Dou et al. (US 2020/0285503).

Regarding claim 4, Shah et al., Elyashev et al., and Banerjee et al. do not teach, however, Dou et al. teaches: the economic efficiency information is calculated on the basis of the observed idle state information and the predicted idle state information (¶ 18, “The forecast engine 126 may utilize the usage data to produce cost estimates of the savings in shutting down a virtual machine during a forecasted idle time (block 132)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the economic efficiency information is calculated on the basis of the observed idle state information and the predicted idle state information, as taught by Dou et al., in the same way to the virtual machine management method, as taught by Shah et al.. Both inventions are in the field of forecasting VM deployments, and combining them would have predictably resulted in a system configured to “forecast a time in an immediately succeeding time period when any one or combination of metrics of the virtual machine falls below an idle threshold”, as indicated by Dou et al. (¶ 5).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. and Elyashev et al., as applied above, and further in view of Fontoura et al. (US 2019/0163517).

Regarding claim 7, Shah et al. and Elyashev et al. do not teach, however, Fontoura et al. teaches: calculating candidate predicted state information which is information related to a value within a range of a maximum to a minimum of predicted state values calculated on the basis of a plurality of pieces of predicted state information (¶ 37, “As mentioned, for a selected feature (e.g., CPU utilization) it can be difficult to predict an exact percentage of utilization of the resource (e.g., 53%) compared to a predefined range (e.g., 50%-75%). In this regard, the predictive model only has to make a prediction for a selected resource type within a particular range”); and 
displaying the predicted state value and a candidate predicted state value calculated on the basis of the candidate predicted state information according to a predetermined display method (¶ 37, “As shown in FIG. 2B, FIG. 2B plots recall for each bucket independently. The y-axis percentage represents the percentage of VM CPU utilizations in each range—x-axis (i.e., 0-25%, 25-50%, 50%-75%, 75%-100%)—that has been predicted correctly”), and 
the predetermined display method is a method of displaying the predicted state value and a candidate predicted state value as a certain range (¶ 45, “At 224, communicate the predicted rightsized deployment configuration to an interface for the customer, when the customer has not opted-in to automatically executing the request to deploy the VM deployment based on the predicted rightsized deployment configuration”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of calculating candidate predicted state information which is information related to a value within a range of a maximum to a minimum of predicted state values calculated on the basis of a plurality of pieces of predicted state information; and displaying the predicted state value and a candidate predicted state value calculated on the basis of the candidate predicted state information according to a predetermined display method, and the predetermined display method is a method of displaying the predicted state value and a candidate predicted state value as a certain range, as taught by Fontoura et al., in the same way to the virtual machine management method, as taught by Shah et al.. Both inventions are in the field of forecasting VM deployments, and combining them would have predictably resulted in a system configured to “make resource utilization predictions (e.g., maximum resource utilization predictions) for VM deployments”, as indicated by Fontoura et al. (¶ 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199